This is an appeal by Bailey from an adverse judgment rendered in the county court of Lubbock county, wherein Triplett Bros., a firm, were plaintiffs, and C. D. Collins, W. L. Bailey, E. L. Walker, and Citizens' National Bank of Lubbock, Tex., were defendants.
The action is based, in part, upon the following bill of exchange, or "cotton acceptance":
                                  "Cotton.
"Bank No. _____ Lubbock, Texas, 1 — 1, 1925.
"Buyer's No. _____.
"Pay to the order of Citizens' National Bank of Lubbock $415.00 four hundred fifteen 49/100 dollars account _____ bales of cotton. Tickets attached, this day sold to _____, which cotton he holds for account Citizens' National Bank of Lubbock, and subject to their order. Description below. Value received and charge to the account of
"[Signed] C.D. Collins, Seller.
"To W. L. Bailey, Lubbock, Tex.
Yard No.    Weight.    Price.       Amount.
   758         493
   768         472      19 1/4
   760         427                Ticket held."
   744         345
   750         424

It was indorsed on its face by Walker, as follows:
"Accepted 1 — 1, 1925, E. L. Walker, Buyer. Bill of exchange."
Triplett Bros., plaintiffs, alleged, in substance, that on January 1, 1925, E. L. Walker was buying cotton in the town of Farwell, Tex., and in so doing made and put in circulation the instrument sued on; that plaintiffs were merchants doing business in Texico, N.M., which was practically the same town as Farwell, Tex., divided only by the state line; that they bought said bill of exchange for good and valuable consideration and in due course of business, with no knowledge of any defenses to the same; that, upon presentation to the Citizens' National Bank of Lubbock for payment, the bank refused to honor same, and returned it with the words "payment stopped" written across the face of the bill. It is further alleged that the bill was drawn and issued in the course of business by defendants Walker and Bailey, concurred in by the Lubbock bank *Page 915 
in the issuance of similar bills to that sued upon; that plaintiffs had theretofore purchased many of such bills, all of which had theretofore been paid promptly, which conduct had caused them to believe that the bill in question was regular and would be paid. After plaintiffs had cashed the bill and paid Collins the money, Collins disappeared, had not been served with citation, and a nonsuit was taken as to him.
The other defendants, Bailey and Walker and the Lubbock bank, answered by general demurrer, general denial, and by a verified plea specially alleging that the instrument sued on was without consideration, in that it was issued and put in circulation through the theft and fraud of Collins; that the bill which purported to have been given in payment for five bales of cotton described therein was not, in fact, given for said cotton, in that Collins did not own the cotton or the cotton tickets for which it had been issued, because the said E. L. Walker had previously purchased said cotton from the lawful owner thereof, and that Collins had stolen the tickets from Walker without his knowledge or consent, and without consideration, and on January 1, 1925, had falsely represented to Walker that he was the owner of the cotton tickets, and that Walker, without knowing or realizing that the cotton offered by Collins had already been purchased by Walker, signed said bill of exchange and delivered it to Collins, relying upon the latter's false representations, and in ignorance of the fact that Collins was not the owner of the cotton or of the tickets. Defendants also denied that the alleged bill of exchange was ever indorsed by the payee, the Lubbock bank, and further denied that plaintiffs were innocent holders of the bill for value without notice.
The case was tried to the court without the intervention of a jury, and resulted in a judgment that plaintiff be denied a recovery against the bank, and in favor of plaintiffs against Bailey and Walker. Bailey alone has appealed.
No statement of facts is found in the record, and the findings of fact filed by the trial judge which are material to the issues presented for decision here are briefly stated as follows: That at the time of the issuance of the bill in question, and prior thereto, plaintiffs were merchants doing business at Texico, which adjoins the town of Farwell, so that both constitute practically one town; that there was no bank at either place, the banking facilities being at Clovis, N.M., about ten miles distant; that plaintiffs had for a long time habitually cashed checks given for wheat, grain, and cotton, and obtained the money on them from the Clovis bank, paying it out to the parties presenting such checks, which custom was fairly well known in the community; that at the time specifically mentioned defendants Bailey and Walker were purchasing cotton in that vicinity, the defendant Walker being stationed at Texico, with authority to purchase cotton and issue bills of exchange in payment for such commodity, acting under an arrangement whereby he was to receive one-half the profits; that he had authority to issue or accept such bills of exchange whether in his own name or that of the defendant Bailey; that the form of said bills of exchange were furnished by the bank, and had been used in the vicinity of Farwell for about one year; that plaintiffs had cashed a number of said bills prior to this time, and the bank had paid all bills theretofore presented to it either in person or through a clearing house; that said bank of Lubbock never indorsed any of such checks or drafts, or marked same paid, but charged interest thereon to the acceptor from the date of payment until settlement; that such bills were made out and delivered to the seller of the cotton by the buyer, and the seller usually signed his name on said draft, but the bank paid such bills whether signed by the seller or not, and Bailey raised no objection to such payments; that Bailey had made arrangements with the bank to take up and carry bills of exchange given in payment for cotton purchased by or for him on his individual and partnership accounts; that on the 29th, 30th, and 31st days of December, 1924, Walker purchased five bales of cotton by yard tickets Nos. 744, 750, 760, 768, and 758, and three other bales from third parties, for which he gave bills of exchange in all respects similar, except as to dates and amounts, to the bill in question; that the said Walker purchased said cotton, and received yard tickets therefor, placing them in his cotton book, which he kept in his room at the hotel in the town of Farwell; that some time about noon of January 1, 1925, the cotton tickets were taken from his cotton book without his knowledge or consent, and that C. D. Collins then came to the said Walker with said cotton tickets, having substituted the name of C. D. Collins in lieu of the names of the five third parties, farmers, and told Walker that he was selling part of this cotton for some one else, and that the remainder of it was his cotton, and to make the check all in one; that the said Collins sold, or purported to sell, the five bales of cotton for which the bill in controversy was given, as given by the yard numbers on the tickets, to the said Walker, and the said Walker issued the bill sued on in payment therefor, believing that Collins was the owner and holder of the cotton and yard tickets, and had the right to sell the same, and being ignorant of the fact that Collins was not the true owner of the cotton or tickets, and that Walker would not have bought them if he had known the truth; that, when Walker *Page 916 
found said tickets were gone, he notified the banks at Lubbock, Clovis, and Muleshoe; that all of the blanks in the bill of exchange were filled out and signed in E. L. Walker's own handwriting, with the exception of the signature of the said C. D. Collins, which was placed thereon when transferred to the plaintiffs; that said bill of exchange was not otherwise signed, indorsed, guaranteed, or accepted by any of the other defendants at any time: that it was not indorsed by the Citizens' National Bank of Lubbock, but was indorsed by the Clovis National Bank, of date January 2, 1925; that shortly after the bill was issued Collins presented the same to plaintiffs with request for its face in money, but was told that the money would have to be procured by them from Clovis, and replied such was all right; that he needed the money by Saturday, and would get it then; that Collins was unknown to the plaintiffs and defendants; that on the afternoon of the following day, January 3d, between 3 and 5 o'clock p. m., Collins reappeared and secured the full amount of the bill from plaintiffs, who had no notice of the true facts. and no information except that conveyed by the face of the instrument, and that the person presenting same claimed to be the owner thereof; that on the night of January 1, 1925, Walker discovered his duplication of the purchase of such cotton, and on January 3d, early in the morning, wired Bailey at Lubbock to stop payment of said bill; that Bailey thereupon notified the bank to stop payment thereon; that about the 12th of January Walker came to see plaintiffs, and asked if they had cashed the check, and was so informed; that Collins has not been seen by any of the parties since January 3, 1925.
The court concluded, as a matter of law: (1) That the plaintiffs became the owners of the bill of exchange in the regular course of business for valuable consideration, without notice of any defect therein, and with notice of no fact which, in law, would put them upon inquiry as to its consideration or legality. (2) That the act of Walker in uttering such instrument in his behalf and that of Bailey was a binding obligation on both such defendants; that Walker and Bailey were partners, and that it was not the intention of either of such defendants or the bank that such instrument must be indorsed by such bank, and that same was, in fact and law, negotiable without the signature of the paying bank, and the bank was simply the agent of Walker and Bailey to pay it; that it was not legally necessary for the bank to indorse the instrument at all. (3) That the plaintiffs have not shown ground for recovery against the bank, but that they are entitled to judgment against Walker and Bailey for the amount of the bill of exchange, interest, and costs.
The writer finds himself unable to concur in the opinion of Judge RANDOLPH reversing the judgment and remanding this case as to Bailey, or to agree that the principles of law announced in the opinion should control in the disposition of this appeal, but thinks the judgment should be affirmed, and is authorized to state that Judge JACKSON concurs in this opinion.
Rev.St. 1925, art. 567, provides that the drawer of any bill of exchange not accepted when presented for acceptance shall be immediately liable for the payment thereof. Id., art. 572, provides that assignors, indorsers, and other parties not primarily liable upon any instrument named in this title may be jointly sued with their principal obligors.
It will be observed that the plaintiffs also set out as the basis of the suit the contract and arrangements between Bailey and his partner, Walker, cotton buyers, and the Lubbock bank, in pursuance to which the bill in question was issued, so the action is not simply one based upon a draft or bill of exchange, but the allegations are sufficient to show the liability of both Bailey and Walker under their well-recognized custom and course of dealing as partners in buying cotton.
We think, under the provisions of Rev.St. 1925, art. 5932, § 1, 3 and 7, that the bill of exchange is a negotiable instrument payable on demand, and, under the findings of the court, the plaintiffs were entitled to recover against Walker and Bailey as bona fide holders of the instrument in due course for value. Bailey is named as the drawee of the bill drawn by Collins, and it was accepted by Bailey's partner and agent, Walker. Under the findings of the court, it was not necessary for the Lubbock bank to accept the instrument in order to render it a valid obligation of Bailey and Walker.
The Negotiable Instruments Law (Rev.St. 1925, art. 5940) defines a bill of exchange as follows:
"A bill of exchange is a nonconditional order in writing addressed by one person to another, signed by the person giving it, requiring the person to whom it is addressed to pay on demand or at a fixed or determinable future time a sum certain in money to order, or to bearer." Section 126.
Section 130 of this article provides:
"Where in a bill drawer and drawee are the same person, or where the drawee is a fictitious person, or a person not having capacity to contract, the holder may treat the instrument, at his option, either as a bill of exchange or a promissory note."
The facts as shown by the findings are that Walker really drew the bill, and that Collins did not sign it until at plaintiffs' request at the time they cashed it. The further finding is in regard to this transaction that Bailey and Walker were partners, at least, to the extent of an equal interest in the *Page 917 
profits to be realized from their cotton business. If the relation of partners did not exist between them, then Walker was the agent of Bailey, and authorized to accept the bill for Bailey, and the case comes squarely within the rule announced in Alex Woldert Co. v. Citizens' Bank of Ft. Valley, Georgia (Tex.Civ.App.) 234 S.W. 124.
"A draft drawn by an agent on his principal by authority of the principal is equivalent to a draft drawn by the principal on himself, and need not be accepted by the drawee. It may be treated as the promissory note or the bill of the principal." First National Bank v. Home Ins. Co., 16 N.M. 66, 113 P. 815; C. M. Keys Commission Co. v. Miller,59 Okla. 42, 157 P. 1029; Watauga County Bank v. McQueen. 130 Tenn. 382,170 S.W. 1025; Clemens v. Stanton Co., 61 Wash. 419, 112 P. 494.
The instant case is even a stronger case in favor of the plaintiffs than the Woldert Case. In that case the drafts were drawn by an agent without any word of agency upon his principal for the payment of the principal's debt, and the court held that the drafts were legally equivalent to drafts drawn by the principal upon himself, and that the principal was liable thereon, even though he did not accept the drafts, and that parol evidence was admissible to show the relation of the parties. The court also held in that case that the drawee's principal was liable by reason of the independent contract to accept the drafts drawn by its agent, and, under the authority of that case, we think Bailey is liable here by reason of his relation to the draft, and also because of the independent contract he is either the partner or the principal of Walker. Brannan's Neg. Instr. Law (4th Ed.) p. 818.
For the reasons stated, the judgment is affirmed.